DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
02.	The drawings were received on 07/30/2020.  These drawings are accepted.

Claim Interpretation – 35 USC § 112
03.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
04.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant Claims have been amended to fix minor typographical errors as follows:

Claim 1 (Currently Amended) An information handling system operating a private individual data integration protection system comprising:
	a processor, memory, and network interface device;
	the processor receiving a query, submitted electronically, involving a request about private individual data for a private individual data owner;
	the processor parsing elements of text of the query and correlating the query with private individual data manipulated within a business integration process modeled and deployed with a business integration application management system, where the  business integration process involves modeling via a graphical user interface utilizing a plurality of visual elements representing integration process steps;
	the processor executing instructions of a private individual data integration protection system to identify data set field names via metadata and labels from the  modeled business integration process matching private individual data identified in the query as being manipulated from a source input dataset to a destination dataset by  operation of the business integration process, where the private individual data integration protection system links, a first data set field name of the source input dataset and a second data set field name of the destination target dataset from a data naming lineage map identified from code instructions for execution of the business integration process; and
	the network interface device for transmitting a responsive report on the private individual data matching the received query to a graphical user interface for displaying a notice that the matching private individual data was manipulated during the executed 

Claim 20 (Currently Amended) The information handling system of  claim 16, wherein the responsive report is transmitted as an automatic response to the received from query web identifying the private individual data that was manipulated.

Reasons for Allowance
05.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific customized data integration process taught by the Applicant.  The Examiner finds no single prior art reference teaching of requesting private individual data for a data owner, parsing element of the text of a query to correlate the query with private individual data, identifying data set field names via metadata and labels, and transmitting a report for manipulated private individual data, as recited in independent claims 1, 10, and 16.  The Examiner therefore believes that the independent claims stand in condition for allowance over the cited prior art.  Dependent claims 2 – 9, 11 – 15, and 17 – 20 are also believed to be in condition for allowance for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
06.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



January 13, 2022